Citation Nr: 0314090	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUE

Entitlement to an increase in a 10 percent rating for 
generalized anxiety disorder with gastrointestinal symptoms.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had active service from February 1970 to April 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO rating decision which 
denied an increase in a 10 percent rating for service-
connected generalized anxiety disorder with gastrointestinal 
symptoms.  


REMAND

A February 1999 VA psychiatric examination found diagnoses 
which included bipolar disorder, and generalized anxiety 
disorder.  The Global Assessment of Functioning (GAF) score 
at that time was 55, with a past year score of 45.  At a VA 
psychiatric examination in August 2000, the veteran reported 
being treated by a VA doctor and that he attended a day 
treatment program five days a week.  The examiner indicated 
that the veteran's claims file had a diagnosis of generalized 
anxiety disorder, but that his actual diagnosis was more 
serious and was most likely a bipolar disorder.  The 
diagnosis was bipolar disorder.  A GAF score of 50 was 
assigned.  Subsequent VA treatment records show that the 
veteran continued to receive treatment for his psychiatric 
disorder.  In an October 2000 treatment record, the examiner 
indicated that, on review of the veteran's record, it was 
noted that his service-connected diagnosis was neurosis or 
anxiety disorder.  The examiner stated that it was possible 
that the symptomatology was quite different at that time and 
that, presently, there was no question that the proper 
diagnosis was bipolar disorder.  A February 2001 treatment 
entry noted that the veteran reported that he was denied an 
increased rating because of his initial diagnosis of anxiety 
disorder.  The examiner stated that it would seem that the 
veteran should be given the benefit of the doubt, that he may 
have been misdiagnosed in the initial evaluation, and that 
the present condition had increased in severity.  

The RO denied an increase in the veteran's 10 percent rating 
in this case, at least in part, on the basis that his current 
diagnosis of bipolar disorder is a different diagnosis than 
the service-connected generalized anxiety disorder with 
gastrointestinal symptoms.  However, treatment records raise 
the possibility that a bipolar disorder might be considered 
service-connected.  Regulation provides that if the diagnosis 
of a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  38 C.F.R. 
§ 4.125(b).

In the judgment of the Board, the duty to assist the veteran 
with his claim includes obtaining recent treatment records 
and providing him with another VA psychiatric examination.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, his case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since August 2000 for psychiatric 
problems, and the RO should then obtain 
copies of the related medical records.  

2.  After the above development is 
accomplished, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the nature and 
severity of his service-connected 
psychiatric disorder (last categorized for 
rating purposes as generalized anxiety 
disorder with gastrointestinal symptoms).  
The claims folder should be provided to 
and reviewed by the examiner.  All signs 
and symptoms necessary for rating the 
veteran's psychiatric disorder should be 
reported in detail.  A GAF score should be 
assigned and explained.  All current 
psychiatric disorders should be diagnosed.  
As to each current psychiatric disorder 
(other than the already service-connected 
generalized anxiety disorder with 
gastrointestinal symptoms), the doctor 
should provide a medical opinion as to 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition (and whether any such 
new and separate condition is related to 
service).

3.  Thereafter, the RO should review the 
claim for an increased rating for a 
service-connected psychiatric disorder.  
If the claim is denied, the RO should 
issue a supplemental statement of the case 
to the veteran, and he should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


